DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 2/22/2022 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites the limitation "the at least 80 wt% propoxylate" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, 21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jibiki et al., US Patent Application Publication No. 2017/0175030 (hereinafter referred to as Jibiki) as evidenced by Matlock et al., Polyalkylene Glycols, Union Carbide Corporation (1999).    
Regarding claims 15-18 and 26-28, Jibiki discloses a water-soluble metalworking fluid for use in a variety of applications including cylinder and tool grinding, cutting and polishing (contacting a tool and a workpiece as recited in component a) of claim 15 and reads on claims 26-27) (Para. [0063]) comprising 10 to 60 wt% of a polyalkylene glycol of the formula:
3O-(R’O)d-H
(reads on the formula of claim 15; R3 is a branched C6-20 alkyl group, R’O is PO and d is between 3 and 30 and reads on claims 16-18, 21 and 28 – regarding claim 21 the evidentiary reference at Page 162 shows the reaction between an alcohol and propylene oxide which results in the structure recited in claim 21) (Para. [0024] and [0026]).   
	
Claim Rejections - 35 USC § 103
Claims 15-20 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cuff et al., US Patent Application Publication No. 2017/0107440 (hereinafter referred to as Cuff) in view of Zorn, International Publication No. WO/2018/114350 (for citation purposes US Patent Application Publication No. 2019/0345402 is being used - hereinafter referred to as Zorn).  
Regarding claims 15-20 and 26-28, Cuff discloses a metalworking lubricating composition for use on alloy-based workpieces (contacting a tool and a workpiece as recited in component a) of claim 15 and reads on claims 26-27) (Para. [0004], [0166], [0173] and [0183]) comprising a fatty alcohol propoxylate (Para. [0174]).  
Cuff does not explicitly disclose the propoxylate represented by the formula of claim 15.  
Zorn discloses a lubricating oil composition comprising (I) at least one complex ester obtainable by an esterification reaction between (A) at least one aliphatic linear or branched C2-12-dicarboxylic acid, (B) at least one aliphatic linear or branched polyhydroxy alcohol with 3 to 6 hydroxyl groups wherein the branched alcohol includes 2-4 alkoxylates (as recited in claims 15-20 and 28) (Para. [0090] and see Examples/Table 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the isotridecanol C2-4 alkoxylates of Zorn in the composition of Cuff in order to enhance the viscometric properties of the composition.    
Regarding claims 22-25, Cuff generally discloses that it is well-known in the art for metalworking lubricating compositions to be in the form of a straight oil (vegetable or animal oil or fat, a mineral oil, synthetic oil or a mixture thereof) or water-based fluids. Water-based metalworking fluids include soluble oils, which contain less than 2% by weight of water; semi-synthetic fluids, which contain 10-60% by weight of water; synthetic fluids, which are petroleum oil-free and can contain any water-soluble lubricity additive, such as, an antioxidant (as recited in claims 22-24) (Para. [0004]).  

Conclusion
9.         There were unused X references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771